DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-14 are pending. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  
Claim 4 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
The limitation, the wearable device is worn on a torso of a user, requires “a torso of a user” as part of the claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claims 1 and 13, the limitation, “parameters such as breathing pattern, user activity, posture, sleeping pattern, and ambience”, is indefinite. The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Re Claim 13, the limitation, “a calibrated and fed data such as name, gender, age weight, and the like”, is indefinite. The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Indefiniteness of claims 1 and 13 renders its dependent claims indefinite. 
Re Claim 1, the limitation, “the data and the calculated state of the mental wellness and the physical wellness”, “the breathing pattern, the user activity, the sleeping pattern, the posture, the ambience data”, “the historical data of the mental wellness and the physical wellness”, and “the data of other users”, are indefinite. 1) The limitation, “the data”, in “the data and the calculated state of the mental wellness and the physical wellness”, is indefinite, because it could be referring to either “data” or “a calibrated and fed data”. 2) There is no antecedent basis for “the calculated state of the mental wellness and the physical wellness”, “the breathing pattern, the user activity, the sleeping pattern, the posture, the ambience data”, “the historical data of the mental wellness and the physical wellness”, and “the data of other users”. 
Re Claim 1, the limitation, “a sensing system configured to sense parameters such as breathing pattern, user activity, posture, sleeping pattern, and ambience and sends data to a first processing unit having a first processing module … a second processing unit configured to receive the data from the first processing module”, is indefinite, because it is unclear whether “a first processing unit having a first processing module” is required, or a sensing system is configured to send data to any processor, and the second processing unit is configured to receive the data from any processor. 
Re Claim 1, the limitation, “the second processing unit process the data and sends data to a second processing module of the electronic device and compares with a calibrated and fed data to calculate a mental wellness and a physical wellness is notified to the user in real time through the second processing module, the data and the calculated state of the mental wellness and the physical wellness is stored on a cloud storage periodically, the breathing pattern, the user activity, the sleeping pattern, the posture, and the ambience data also stored on the cloud storage” is indefinite. 1) It is unclear whether “a second processing module” is required, since it is not positively recited. 2) The limitation “the second processing unit process the data and sends data to a second processing module of the electronic device” is written as a method step in a system claim. Examiner suggests the limitation to be written as “the second processing unit configured to” perform a functional language. 3) It is unclear which structure is performing “compares with a calibrated and fed data to calculate a mental wellness and a physical wellness is notified to the user in real time through the second processing module”. Examiner suggests Applicant to use the appropriate punctuation and sentence structure to make it clear which functional language is tied to which structure. 4) it is unclear which structure is performing the storing “the data and the calculated state of the mental wellness and the physical wellness is stored on a cloud storage periodically, the breathing pattern, the user activity, the sleeping pattern, the posture, and the ambience data also stored on the cloud storage”. Additionally, Examiner 
Re Claim 3, the limitation, “the breathing pattern is sensed by the FSR, the strain gauge, and the accelerometer”, is indefinite, because there is no antecedent basis for “the FSR”, “the strain gauge”, and “the accelerometer”. 
Re Claim 9, the limitation “the ambience is sensed by the light sensor, the noise sensor and the temperature sensor” is indefinite, because there is no antecedent basis for “the light sensor”, “the noise sensor”, and “the temperature sensor”. 
Re Claim 11, the limitation “user groups can be created on the cloud” and “the aggregate data can be displayed” are indefinite. 1) It is unclear whether the functions are required due to the language “can be”. 2) The limitation, “the aggregate data” does not have antecedent basis and therefore is indefinite. 3) Regarding the limitation, “the aggregate data can be displayed”, it is unclear whether the electronic device possesses display since a display was never positively recited. 4) It is unclear what the limitation “user groups can be created on the cloud” means. Does it mean a multiple electronic devices are connected to the cloud? Does it mean the cloud can store data for different users? It is unclear what structure is required for the functional language. 
Re Claim 13, the limitations, “the data of other users” and “the user’s lifestyle” are indefinite, because they lack antecedent basis. 
Re Claim 13, the limitation, “is notified to the user in real time through the second processing module”, is indefinite, because it is unclear what information is being notified. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4-6, 8, 9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Utter (US 2015/0182130) in view of Abrahami et al. (US 2017/0039045), hereinafter “Abrahami”.  
Re Claim 1, Utter discloses a system for monitoring human performance, the system comprising: a wearable device having: 
a sensing system configured to sense parameters such as breathing pattern, user activity, posture, sleeping pattern, and ambience and sends data to a first processing unit having a first processing module (fig. 13, wearable device 100, para. [0102], para. [0049] discloses sensors and processors as shown in fig. 3, claim 1 discloses a plurality of sensors and a plurality of processor disposed among the wireless wearable devices);
an electronic device communicating wirelessly with the wearable device, the electronic device (fig. 13, client device, 999, para. [0102], para. [0019] and fig. 9 discloses that wireless client devices may be coupled with and or in communication with a wearable device) having: 
a second processing unit configured to receive the data from the first processing module, the second processing unit process the data and sends data to a second processing module of the electronic device and compares with a calibrated and fed data to calculate a mental wellness and a physical wellness is notified to the user in real time through the second processing module (para. [0074], [0085], fig. 11 discloses that client device 999 includes APP 998 and processor for performing the compute operations; para. [0087] discloses that client device 999 may oversee, control, command, wirelessly gather telemetry from sensor systems 340 of the device 100 a-100e, wirelessly query the devices 100a-100e, and perform other functions associated with devices 100a-100e using APP 998; para. [0088] discloses that client device 999 may perform processing and/or analysis of the sensor data or 999 may process data and present coaching advice/suggestions as denoted by 1154, avoidance advice/suggestions as denoted by 1159, present notifications as denoted by 1152, and those data may be presented on a display of client device 999 or elsewhere, for example – These disclosures reads on “a mental wellness and a physical wellness is notified to the user in real time through the second processing module”; para. [0088] discloses that over time as user’s body changes and other environmental conditions that affect the user change, client device 999 may calculate and set a baseline for a body part dimension and laser as more time has gone by, client device may reset or recalculate the baseline such that the baseline may change over time; para. [0090] discloses that given that activity and/or sampling may continuously cycle over time, first and second sensor data may be changing, dimension Do may be changing, and therefore the data for determining the state of user 800 may also be changing. Therefore, devices 100 and associated systems, client devices, and other elements may be configured to adapt, for example, in real time or near real time, to dynamic changes to user’s body, for example, health, weight, biometric, physiological, or psychological data, body portion 101 dimensions, baseline dimensions, etc., to determine when signals from sensors 110, including any processing to eliminate errors caused by motion or other factors, are indicative of inflammation, contraction or nominal states – This disclosure reads on “the second processing unit process the data and sends data to a second processing module and compares with a calibrated and fed data to calculate a mental wellness and a physical wellness”; para. [0040], [0056] discloses that changes in dimension over time are repeatedly sensed and compared with other data to calculate the actual state of the user, i.e., nominal, contracted, inflammation. Para. [0106] discloses that history of previous GAIT data may be compared against current and/or real-time gait data; ACCL may the data and the calculated state of the mental wellness and the physical wellness is stored on a cloud storage periodically, the breathing pattern, the user activity, the sleeping pattern, the posture, and the ambience data also stored on the cloud storage (para. [0107], [0041] and fig. 13 disclose that external systems, cloud 199 or client device 999, may update, revise, overwrite, add, or delete data from one or more of the items depicted in fig. 13), and 
a third application module configured in the cloud storage (fig. 13, cloud 199, para. [0041], external resource 199 can be the cloud, the internet, a web page, web site, compute engine, data storage, etc, para. [0102]), the third application module process the historical data of the mental wellness and the physical wellness of the user to identify patterns and accordingly providing suggestions to improve the mental wellness and the physical wellness (para. [0102] discloses - Some of the datum's may be data sensed by, collected by, processed by, or analyzed by one or more of the devices 100 or some other device. Some of the datum's may comprise specific data about user 800 and that data may or may not be static, and may include but is not limited to weight and/or percent body fat 1362, health data 1341 (e.g., from health history or health records), family 1335 (e.g., married, single, children, siblings, parents, etc.). Some of the datum's may be analyzed in context with other datum's, such as food/drink 1351, sugar 1363, or diet 1340 being analyzed in conjunction with location data 1360 which may be provided by an internal system of devices 100 and/or an external device (e.g., client device 999 or resource 199). The user may be notified of his/her health state via the notice function or coached to go to using the coaching function. The reporting, notification, and coaching function may be invoked to inform the user that his/her taking the prescribed action has either reduce 800 is a smoker), and status (e.g., single, married, number of children, etc.), and data 910 from (e.g., from sensor(s) 110) related to the states of inflammation, contraction, and nominal, just to name a few. Processing, analysis, calculation, and other compute operations may occur internal to systems of device 100, external to device 100 or both; para. [0128], APP 998 in client device 999 and/or applications, software, algorithms executing on external systems such as resource 199 and/or server 560 may process, analyze, and perform calculations or other on signals from sensors in 340 in one or more devices 100; para. [0076] discloses about the report, notification, coaching and avoidance presented to the user in any number of ways).  
Utter is silent regarding the third application module processing the data of other users to identify patterns and accordingly providing suggestions to improve the mental wellness and physical wellness. 
However, Abrahami discloses cognitive state alternative system integrating multiple feedback technologies and discloses at least one of a wearable or a non-wearable element to sense an attribute of a subject or to provide an output to the subject during one of the dedicated session and the follow-up open time period, an information analyzer at least to perform analysis of the readings of the analysis to the script runner, an integrator to integrate the analysis at least from the process in both the dedicated session and the follow-up open time, and a script updater to update at least one of the scripts for the process according to the results of the integrator (para. [0037]). Abrahami teaches an accumulating database of information about the current user as well as other users, so to accurately assess the user’s state at any time. This assessment may provide the scripts and the script creators with information helpful in delivering the relevant instructions correctly and with the right timing. The system may also 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Utter, by configuring the third application module to process the historical data of the mental wellness and the physical wellness of the user and the data of other users to identify patterns and accordingly providing suggestions to improve the mental wellness and the physical wellness, as taught by Abrahami, for the purpose of accurately assessing the user’s state at any time, delivering the relevant instructions correctly at the right timing, and finding the best way to reach the user’s goals through therapeutic, behavior modifications or otherwise (para. [0085], [0101], [0117]). 
Re Claim 4, Utter discloses that the wearable device is worn on a torso of a user (para. [0069] discloses that the wearable device can be worn on torso).  
Re Claim 5, Utter discloses that the second processing module analyses breathing patterns of the user to define a mental state (para. [0106], fig. 13 discloses that RESP 1345 may include any data related to respiration of user such as at rest, while sleeping, when under stress, when fatigued, when dehydrate or suffering inflammation, during exercise, or other forms of physical exertion, mental exertion, etc. and discloses that depression 1352 may include any data related to depression in user include mental or health records, past incidents of detected depression, fatigue, stress, accelerometry, arousal, biometric data, etc.).  
Re Claim 6, Utter discloses that the wearable device is set in night mode before sleeping; during night mode the temperature, light and noise data is collected, and the data is sent to the first processing unit (para. [0049] discloses that sensor system 340 that may include one or more sensors that may be configured to sense an environment external to chassis such as temperature, sound, light, atmosphere; para. [0037] discloses that the device 100 may include other sensors for sensing environmental data as in awake and resting or sleeping. Utter discloses environmental data being collected while the user is asleep, which reads on night mode. There is no other specifics that defines “night mode” in the claim). 
Re Claim 8, Utter discloses that the user activity and the sleeping pattern is sensed by an accelerometer, a magnetometer and/or a gyroscope (para. [0049] discloses a sensor system 340 may include one or more motion sensors (e.g., single-axis or multi-axis accelerometers, gyroscopes, vibration detectors, piezoelectric devices, etc.) that generate one or more of the signals Sn, and those signals Sn may be generated by motion and/or lack of motion (e.g., running, exercise, sleep, rest, eating, etc.), please refer to para. [0072], [0073], [0106], [0124] as well).  
Re Claim 9, Utter discloses that the ambience is sensed by the light sensor, the noise sensor and the temperature sensor (para. [0049] discloses that sensor system 340 that may include one or more sensors that may be configured to sense an environment external to chassis such as temperature, sound, light, atmosphere). 
Re Claim 11, Utter as modified by Abrahami discloses that user groups can be created on the cloud (Abrahami, para. [0085], [0117] discloses that an accumulating database of information about the current user as well as other users; Utter, para. [0041] discloses that data may be wirelessly communicated to an external resource such as the cloud, and the cloud is capable of storing various data). Utter discloses that the aggregate data can be displayed on the electronic device through the second processing module (para. [0088] discloses that user’s state or other biometric, physiological, or psychological information concerning user’s body may be presented on a display of the client device; 
 Re Claim 12, Utter discloses using GPS of the electronic device geographical location of the user corresponding to the data is stored for evaluating location wise performance and mental wellness and physical wellness of the user (para. [0051] discloses location/GPS unit for determining location of the device and/or gathering location/GPS data from an external source or both, para. [0072], [0106] discloses that historical data and/or norms for the user, motion profiles, or other data about the user may be used as data inputs for processing/analysis of accelerometry, motion signals, or other sensor signals or data (e.g., location/GPS data); para. [0107] discloses device and/or external systems 199 or 999 may update, revise, overwrite, add or delete data from one or more of the items depicted in fig. 13.) Examiner notes that the claim language “for evaluating location wise performance and mental wellness and physical wellness of the user” is an intended use, and the functional language is not required by the claim.
Re Claim 13, Utter discloses a method for monitoring human performance, the method comprising steps of: 
sensing the parameter such as breathing patterns, user activities, postures, sleeping patterns, and ambience by a sensing system (fig. 13, wearable device 100, para. [0102], para. [0049] discloses sensors and processors as shown in fig. 3, claim 1 discloses a plurality of sensors and a plurality of processor disposed among the wireless wearable devices); 
sending user's data from the sensing system to a first processing module in of a wearable device (fig. 13, wearable device 100, para. [0102], para. [0049] discloses sensors and processors as shown in fig. 3, claim 1 discloses a plurality of sensors and a plurality of processor disposed among the wireless wearable devices); 
sending the user's data from the first processing module to a second processing module on an electronic device (fig. 13, client device, 999, para. [0102], para. [0019] and fig. 9 discloses that wireless client devices may be coupled with and or in communication with a wearable device; para. [0074], [0085], fig. 11 discloses that client device 999 includes APP 998 and processor for performing the compute operations; para. [0087] discloses that client device 999 may oversee, control, command, wirelessly gather telemetry from sensor systems 340 of the device 100 a-100e, wirelessly query the devices 100a-100e, and perform other functions associated with devices 100a-100e using APP 998); 
analyzing and comparing the received data with a calibrated and fed data such as name, gender, age, weight and the like, to evaluate performance and a mental wellness and physical wellness of the user by the second processing module in the electronic device and is notified to the user in real time through the second processing module (para. [0088] discloses that client device 999 may perform processing and/or analysis of the sensor data or other data 1151, generate reports related to user’s state or other biometric, physiological, or psychological information concerning user’s body 1153, access data from one or more of the devices 100a-100e and/or other elements of system 1000, such as resource/cloud 199, server 1160; para. [0088], [0091], [0092], [0093], discloses Client device 999 may process data and present coaching advice/suggestions as denoted by 1154, avoidance advice/suggestions as denoted by 1159, present notifications as denoted by 1152, and those data may be presented on a display of client device 999 or elsewhere, for example – These disclosures reads on “a mental wellness and a physical wellness is notified to the user in real time through the second processing module”; para. [0088] discloses that over time as user’s body changes and other environmental conditions that affect the user change, client device 999 may calculate and set a baseline for a body part dimension and laser as more time has gone by, client device may reset or recalculate the baseline such that the baseline may change over time; para. [0090] discloses that given that activity and/or sampling may continuously cycle over time, first and second sensor data may be changing, dimension Do may be changing, and therefore the data for determining the state of user 800 may also be changing. Therefore, devices 100 and associated systems, client devices, and other elements may be configured to adapt, for example, in real time or near real time, to dynamic changes to user’s body, for example, health, weight, biometric, physiological, or psychological data, body portion 101 dimensions, baseline dimensions, etc., to determine when signals from sensors 110, including any processing to eliminate errors caused by motion or other factors, are indicative of inflammation, contraction or nominal states – This disclosure reads on “the second processing unit process the data and sends data to a second processing module and compares with a calibrated and fed data to calculate a mental wellness and a physical wellness”; para. [0040], [0056] discloses that changes in dimension over time are repeatedly sensed and compared with other data to calculate the actual state of the user, i.e., nominal, contracted, inflammation. Para. [0106] discloses that history of previous GAIT data may be compared against current and/or real-time gait data; ACCL may include real-time and/or historical data on accelerometry of user under different conditions/activities, ACCL may include data that may be used to determine if motion of user is too slow, for example, user may be fatigued, or too high, for example, user is stressed or anxious; injury may include any data relating to a current injury or history of past injuries to user; also other mental and physical state); 
storing the evaluated performance and the mental wellness and physical wellness data in a cloud storage (para. [0107], [0041] and fig. 13 disclose that external systems, cloud 199 or client device 999, may update, revise, overwrite, add, or delete data from one or more of the items depicted in fig. 13); 
processing the evaluated historical performance and the mental wellness and physical wellness data to identify patterns and accordingly 4 of6Title: A System and Method for Monitoring Human Performanceproviding suggestions to the mental wellness and physical wellness to improve the user's lifestyle (para. [0102] discloses - Some of the datum's may be data sensed by, collected by, processed by, or analyzed by one or more of the devices 100 or some other 800 and that data may or may not be static, and may include but is not limited to weight and/or percent body fat 1362, health data 1341 (e.g., from health history or health records), family 1335 (e.g., married, single, children, siblings, parents, etc.). Some of the datum's may be analyzed in context with other datum's, such as food/drink 1351, sugar 1363, or diet 1340 being analyzed in conjunction with location data 1360 which may be provided by an internal system of devices 100 and/or an external device (e.g., client device 999 or resource 199). The user may be notified of his/her health state via the notice function or coached to go to using the coaching function. The reporting, notification, and coaching function may be invoked to inform the user that his/her taking the prescribed action has either reduce the inflammation or returned the user’s state to nominal.; para. [0074] also discloses that user data/history comprising any information about and/or of and concerning the user that may relate to health, diet, weight, profession/occupation (e.g., for determining potential stress levels), activities, sports, habits (e.g., the user 800 is a smoker), and status (e.g., single, married, number of children, etc.), and data 910 from (e.g., from sensor(s) 110) related to the states of inflammation, contraction, and nominal, just to name a few. Processing, analysis, calculation, and other compute operations may occur internal to systems of device 100, external to device 100 or both; para. [0128], APP 998 in client device 999 and/or applications, software, algorithms executing on external systems such as resource 199 and/or server 560 may process, analyze, and perform calculations or other on signals from sensors in 340 in one or more devices 100; para. [0076] discloses about the report, notification, coaching and avoidance presented to the user in any number of ways).  
Utter is silent regarding processing the data of other users to identify patterns and accordingly providing suggestions to the mental wellness and physical wellness to improve the user's lifestyle. 
However, Abrahami discloses cognitive state alternative system integrating multiple feedback technologies and discloses at least one of a wearable or a non-wearable element to sense an attribute of 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Utter, by processing the evaluated historical performance and the mental wellness and physical wellness data and the data of other users to identify patterns and accordingly 4 of6Title: A System and Method for Monitoring Human Performanceproviding suggestions to the mental wellness and physical wellness to improve the user's lifestyle, as taught by Abrahami, for the purpose of accurately assessing the user’s state at any time, delivering the relevant instructions correctly at the right timing, and finding the best way to reach the user’s goals through therapeutic, behavior modifications or otherwise (para. [0085], [0101], [0117]). 
Re Claim 14, Utter discloses further storing geographical location of the user corresponding to the data for evaluating location wise performance and the mental wellness and physical wellness of the user (para. [0051] discloses location/GPS unit for determining location of the device and/or gathering location/GPS data from an external source or both, para. [0072], [0106] discloses that historical data and/or norms for the user, motion profiles, or other data about the user may be used as data inputs for processing/analysis of accelerometry, motion signals, or other sensor signals or data (e.g., location/GPS data).).
Claims 2, 3, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Utter (US 2015/0182130) as modified by Abrahami et al. (US 2017/0039045), hereinafter “Abrahami”, and further in view of Persidsky et al. (US 2015/0342518), hereinafter “Persidsky”.  
Re Claim 2, Utter discloses that the sensing system comprises a light sensor (para. [0123] discloses light sensors, ambient light sensors), a noise sensor (para. [0123], microphones, acoustic transducers, atmosphere sensors to detect noise pollution), a temperature sensor (para. [0038], biometric sensors for body temperature), an accelerometer, a gyroscope (para. [0038], motion sensors such as accelerometer, gyroscope), a Force Sensing Resistor sensor (para. [0064], sensor that is variable resistance-based in response to being stretched or compressed) and a strain gauge (para. [0064], strain gauge).  
Utter is silent regarding the sensing system comprising a magnetometer. 
However, Persidsky discloses a system to monitor, guide, and evaluate breathing, with respect to user definable breathing patterns, sequences, and preexisting breathing exercises, utilizing posture and diaphragm sensor signals (abstract) and teaches that the sensing system comprising a magnetometer (para. [0232]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Utter as modified by Abrahami, by adding a magnetometer to the sensing system, as taught by 
Re Claim 3, Utter discloses that the breathing pattern is sensed by respiration sensors (para. [0038], [0110], respiration sensors). 
Utter is silent regarding the breathing pattern being sensed by the FSR, the strain gauge, and the accelerometer.  
However, Persidsky discloses a system to monitor, guide, and evaluate breathing, with respect to user definable breathing patterns, sequences, and preexisting breathing exercises, utilizing posture and diaphragm sensor signals (abstract) and teaches the breathing pattern being sensed by the FSR, the strain gauge, and the accelerometer (para. [0229] discloses displacement sensor 146 that uses a stretch sensor whose resistance changes when the material is stretched and an electret foil or piezoelectric element or any element based on capacitive or inductive changes with body displacement, which reads on the FSR and the strain gauge; para. [0024] discloses that the displacement sensor is used for tracking changes in trunk circumference to measure inhalation and exhalation; para. [0238], [0248] discloses accelerometers used for reverse breath tracking). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Utter as modified by Abrahami, by configuring the breathing pattern to be sensed by the FSR, the strain gauge, and the accelerometer, as taught by Persidsky, for the purpose of tracking changes in trunk circumference to measure inhalation and exhalation and improving the accuracy of reverse breath tracking (para. [0024], [0238], [0248]). 
Re Claim 7, Utter as modified by Abrahami discloses the claimed invention substantially as set forth in claim 1. 

However, Persidsky discloses a system to monitor, guide, and evaluate breathing, with respect to user definable breathing patterns, sequences, and preexisting breathing exercises, utilizing posture and diaphragm sensor signals (abstract) and teaches that for every user the posture is calibrated by reading standing straight posture and sitting straight posture (para. [0314], fig. 54 discloses if the posture calibration was accurately performed, the posture indicator should move the right towards the upright zones as the user sits upright and towards the left when the user slouches to reflect the user’s real time posture; para. [0369] discloses that calibration steps can be extended to similarly function while a user is standing and wearing a breath training device, to measure the range of posture and diaphragm motions in a variety of standing poses) 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Utter as modified by Abrahami, by configuring the system to calibrate the posture for every user by reading standing straight posture and sitting straight posture, as taught by Persidsky, for the purpose of accurately measuring the exhalation and inhalation level taking into account the affects of the posture changes (para. [0276]-[0278], [0022]). 
Re Claim 10, Utter discloses that the posture (para. [0072], gait is interpreted as posture) is sensed by the accelerometer (para. [0124]), the gyroscope (para. [0124]), the magnetometer and the strain gauge (para. [0064]).  
Utter is silent regarding the posture being sensed by the magnetometer.  
However, Persidsky discloses a system to monitor, guide, and evaluate breathing, with respect to user definable breathing patterns, sequences, and preexisting breathing exercises, utilizing posture and diaphragm sensor signals (abstract) and teaches that the posture being sensed by a magnetometer and gyroscope (para. [0232]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Vynn Huh, March 9, 2021Examiner, Art Unit 3792    



                   /JONATHAN T KUO/                   Primary Examiner, Art Unit 3792